Rice, J.,
charging the jury:
Charles M. Murden, the plaintiff in this action, seeks to recover "damages from the Commissioners of Lewes, Incorporated, the defendant, for damages to his houseboat and loss and damage to personal property in it, as well as personal injury to himself, alleged to have been occasioned by the defendant corporation in dragging along the beach and pushing off into the water, the plaintiff’s houseboat, from the position where it stood on the beach or strand..
The defendant admits that by its servants it moved the houseboat and pushed it off the beach into the water, but it contends that the removal was done with legal justification and in a careful manner. The Commissioners of Lewes claim that they had full authority over and legal power to prevent and abate obstructions on Bay Avenue; that the houseboat where it stood was located on Bay Avenue and was a public nuisance; that the commissioners notified and directed plaintiff to remove the houseboat from the “avenue”; that the plaintiff failed, neglected or refused to do so within the time specified in the notice, whereupon the town authorities had the houseboat removed.
The plaintiff denies the claims of the defendant and contends on his part that the houseboat did not stand on a public street or highway in the Town of Lewes and that it was not a public nuisance. Also if it was a public nuisance the town authorities did not have the right in law to summarily remove the house-boat.
[1] The plaintiff further claims that the Mayor of Lewes gave him permission to place his houseboat where it stood, but we say to you that if the mayor did have the authority to give the plaintiff such permission, he and the commissioners also had the power and authority to revoke such license. But if permission was given and not revoked at the time of removal, the town authorities did not have the legal right to remove the houseboat.
[2] The receipt for the payment of a tax to the town commissioners, which is in evidence, with any endorsement thereon may be explained, and it is for you to say, under the evidence, whether the tax paid was paid on the boat, or upon the land upon which it rested, or was paid as á capitation or head tax.
*51The gist of the defense is that the plaintiff was, at the time of the removal of the houseboat, guilty of maintaining a public nuisance, by obstructing a public highway or avenue.
Therefore, it is for you to consider in determining this case whether the houseboat was located on a public highway within the Town of Léwes, and if it was located on a public highway was the houseboat such an obstruction as to make it a public nuisance.
[3] A nuisance may be anything which essentially interferes with the enjoyment of life or property and a nuisance is public when it affects the rights to which every citizen is entitled.
[4] Avenues, streets and highways generally are designed for, and devoted to the public use for travel and transportation, and the whole public have the right to their use in their entirety, and any unlawful, tangible obstruction which interferes with its use for the purposes of public travel and transportation is a public nuisance.
[5] The public have the right generally to go upon and use any part of a public highway and the mere fact that an obstruction is not upon the part of the highway usually used for travel would not relieve the obstruction from being a public nuisance.
[6] If from the evidence you should find that the plaintiff’s houseboat stood on a public highway or avenue of the Town of Lewes, and that it was at the time of removal, a public nuisance, then we will say to you that under such a finding the plaintiff should have removed the houseboat and abated the nuisance, if notified by the town commissioners to do so, and upon his refusal or failure to remove it, the commissioners had the right in law to abate the nuisance by summarily removing the obstruction in a reasonable and careful manner.
[7] But if you should find that the houseboat was not upon a public street or thoroughfare, but was upon the beach or strand between the thoroughfare and the water, then the houseboat was not such a public nuisance that the town authorities would have the right to summarily remove.
[8] If you should find that the houseboat was located on a public street or highway and was a public nuisance, while the *52town authorities would have the right to suminarily abáte the nuisance, yet in doing so it would be incumbent upon them to exercise reasonable care and avoid doing unnecessary damage to plaintiff’s property. And for any unnecessary damage done in the removal the town- authorities would be liable.
[9, 10] Though an incorporated town may have the power conferred on it by the Legislature, to prevent and abate nuisances, this will not justify an abatement of a thing as a nuisance when in fact it is not one. A nuisance must in fact exist before it can be abated, and if you should find in his favor for personal injuries, your verdict should in that regard be for such a sum as would reasonably compensate him for any pain and suffering resulting from the removal of the houseboat and for any expenditures of money made by him for medicine and medical treatment for such injuries.
[11] For you to find for the plaintiff for personal injuries you must first find that he was injured and second that he was injured in the manner alleged in his declaration.
[12] Your verdict should be for that party in whose favor the evidence preponderates.
Verdict for defendant.